DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/4/2022 has been entered. 
Response to Arguments
The nonstatutory double patenting rejection over copending Application No. 15/334,207 will be held in abeyance until the Applicant has submitted persuasive arguments, an acceptable terminal disclaimer, evidence, and/or amendments to overcome the rejection. 
In view of the amendments filed on 7/4/2022, the 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph rejections, cited in the office action of 1/3/2022, are moot.
Applicant’s remaining arguments, filed on 7/4/2022 have been considered, but are moot in view of the new grounds of rejection.  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 10, 12-22, 24, 25, 29, 31, 32, and 36-39 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10, 12-17, 19-23, and 36-40 of copending Application No. 15/334,207 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because all of the structural elements and characteristics are disclosed by both sets of claims. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 10, 12-18, 29, 31, 32, and 36 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Bowlin et al. (US Pub. No. 2007/0225631; hereinafter Bowlin).
Bowlin discloses the following regarding claim 10: a structure, comprising: a conductive support structure (mandrel) having a shape that is tubular (paras. 0184, 0201-0203, 0259); at least one tubular layer (outer, electrospun layers) that is in an overlay relationship with the conductive support structure (paras. 0086-0087), the at least one tubular layer comprising nanofibers having particles configured to dissolve when contacted with a solvent and to form pores in the at least one tubular layer, wherein the nanofibers are electrospun (paras. 0137-0139, 0165); and a sheath (inner-most, electrospun layer) disposed radially inward of the at least one tubular layer (paras. 0086-0087), the sheath in contact with the conductive support structure and connected to the tubular layer (paras. 0086-0087, 0177, 0203) wherein the sheath is elastic so that the sheath is removable and deformable from the at least one tubular layer and the conductive support layer to prevent damage to the integrity of the at least one tubular layer (paras. 0125, 0169, 0262-0264, where the layers are provided with soft, elastic, and pliable properties that would be fully capable of being separated from the outer tubular layer and/or the mandrel without damage to the tubular layer), wherein the sheath comprises one or more conductive materials so that current is flowable between the conductive support member and the at least one tubular layer (paras. 0110, 0144, 0171).
Please note that the claims are directed towards an organ support structure, and not a system, kit, or method of making a device. The method and apparatuses used to make a device are not considered germane to the patentability of the device itself. The language describing the method and the apparatuses used to make a device have been considered in so far as it further defines the structure of the claimed device. As presently worded the scope of the claim language fails to structurally distinguish the claims over the prior art.
Bowlin discloses the following regarding claim 12: the structure of claim 10, wherein the conductive support structure is selectively electrically charged (paras. 0184, 0201-0203, 0259).
Bowlin discloses the following regarding claim 13: the structure of claim 12, wherein the charge is one of positive, negative, alternating, biphasic, pulsed, or ramped (paras. 0184, 0217, 0240, 0301).
Bowlin discloses the following regarding claim 14: the structure of claim 12, wherein the charge imparted to the support structure is selectively controlled in order to alter bonding properties of electrospun nanofiber layers which come into contact with the conductive support structure (paras. 0007, 0165, 0217).
Please note that many of the claims contain language directed towards the method of making the claimed device. It has been held that the method of making a device is not germane to the patentability of the device itself. Claim recitations directed towards the method of making a device are considered to the extent that they further define the structure of the claimed apparatus. In addition, please also note that claim recitations defining how and where the applicant’s invention is used are considered to be intended use limitations. It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim.
Bowlin discloses the following regarding claim 15: the structure of claim 14 wherein the conductive support structure serves as an electrospinning mandrel for creating an electrospun nanofiber tubular synthetic organ structure (paras. 0183-0184, 0201-0203, 0259).  
Bowlin discloses the following regarding claim 16: the structure of claim 15, wherein electrical characteristics of the conductive support structure are tuned to control deposition of electrospun nanofibers anywhere along an entire dimension of the tubular synthetic organ structure (paras. 0007, 0165, 0217).
Bowlin discloses the following regarding claim 17: the structure of claim 16, wherein the electrical characteristics of the conductive support structure are tuned to provide deposition of electrospun nanofibers which is one of uniform, differential, alternating, mixed, aligned, or non-aligned (paras. 0031, 0178).
Bowlin discloses the following regarding claim 18: the structure of claim 17, wherein the deposition creates an electrospun nanofiber tubular synthetic organ support structure (paras. 0003, 0008) with specific mechanical or biological properties including one of the following predetermined tensile strength, rotation, compression, range of motion, bending, resistance, compliance, degrees of freedom, gas permeability, pore size, cellular engraftment, differentiation, proliferation, infiltration, angiogenesis, and/or vascularization properties (paras. 0006-0008, 0076, 0165, 0217).
Bowlin discloses the following regarding claim 29: the structure of claim 10 wherein the at least one tubular layer is configured as a scaffold (para. 0003) and is formed by a method, the method comprising flexing or exercising the scaffold to produce a scaffold with a modified structural property (paras. 0180-0185).  Please note that in stating that the tubular layer is configured as a scaffold, the element of the scaffold has not been positively recited by the claims.
Bowlin discloses the following regarding claim 31: the structure of claim 29, wherein the flexing or exercising is performed during synthesis of the scaffold (paras. 0180-0185).
Bowlin discloses the following regarding claim 32: the structure of claim 31, wherein the organ support structure has a bending radius and wherein the modified structural property produced by flexing or exercising the scaffold limits the bending radius of the scaffold permanently or temporarily (paras. 0180-0185, 0203-0205).
Bowlin discloses the following regarding claim 36: the structure of claim 10, wherein the sheath is composed of a woven material that is deformable relative to the tubular layer along one direction (paras. 0086-0087, 0180).  


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 19-22 and 39 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bowlin in view of Hashi et al. (US Pat. No. 8,057,535; hereinafter Hashi).
Regarding claims 19-22, Bowlin recites first and second electrospun nanofiber layers surrounding the support structure mandrel (paras. 0086-0087, 0165). However, it does not recite the layers comprising complementary counterpart micro and/or nano features. Hashi teaches an electrospun structure comprising complementary counterpart micro and/or nano features that are of a hook and loop configuration, a tab and slot configuration, a ball and socket configuration, or a tongue and groove configuration (Figs. 9-10; col. 8, lines 18-col. 9, lines 55; col. 10, lines 33-43; col. 15, lines 16-col. 16, lines 4), for the purpose of providing the device with the desired mechanical and structural characteristics needed for the implantation site. It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the layers of Bowlin, to comprise complementary features, as taught by Hashi, in order to provide the device with the desired mechanical and structural characteristics needed for the implantation site.
Bowlin teaches the following regarding claim 39: the structure of claim 19, wherein the at least one first electrospun nanofiber layer and the at least one second nanofiber layer are welded in a pattern at the nanofibers of the at least two tubular layers (paras. 0086-0087, 0205).

Claims 37 and 38 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bowlin in view of Simpson et al. (US Pub. No. 2004/0037813; hereinafter Simpson).
Bowlin discloses the limitations of the claimed invention, as described above.  However, it does not recite that the sheath comprises one or more electrically conductive, polymeric materials. Simpson teaches that it is well known in the art that tubular, electrospun organ scaffolds comprise electrically conductive, polymeric materials (paras. 0122-0124), for the purpose of improving the therapeutic effect of the organ scaffold.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the materials of Bowlin, according to the teachings of Simpson, in order to improve the therapeutic effect of the organ scaffold.  In addition, it has been held that a simple substitution of one known element for another to obtain predictable results, in the instant case, one type of polymeric implant material for another, is generally considered to be within the level of ordinary skill in the art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ann Schillinger whose telephone number is (571)272-6652.  The examiner can normally be reached on Monday-Friday (9am-5:30pm).
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jerrah Edwards, at (408)918-7557.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANN SCHILLINGER/Primary Examiner, Art Unit 3774